DETAILED ACTION

Continued Examination under 37 CFR 1.114
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 13, 2020 has been entered. 		
Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant Arguments
3.	Applicant has not filed new amendments or new arguments regarding the rejection of the claims Affirmed in the advisory mailed on 08/26/2020. Therefore, in view of no new arguments or amendments by applicant, the rejection of the claims are maintained and response to 
Applicant has requested an interview on 08/13/2020. However, Examiner suggest applicant to contact examiner in order to setup an interview and send a detailed agenda before the date of the interview. 
Applicant’s arguments filed on 08/13/2020 are not persuasive for the following reasons: 
With respect to applicant arguments on page 6 of applicant remarks that “could be based” is not sufficient standard for upholding a 103 rejection in general, and the applicant arguments are void of any specific arguments relating to examiner citations of FIG. 5, paragraph 0068-0069 and 0043. Therefore examiner respectfully disagrees. Examiner refers applicant to paragraph 0043 where it discloses “in some embodiments, the deep packet inspection module 308 does not deny access the session of the application which is unpermitted under application based on access control list” (access could be based (some embodiment) when application is accessed by the client 170 during a “particular period of time” (which equate to applicant “trigger value is based on length of the period of employment (period of time) of the user”). Examiner use of lexicon “could be” is based on different embodiment of Ardeli where in one embodiment such access based on such analogy may not be present but in another embodiment as it does disclose that as paragraph 0043. Applicant has not discussed paragraph 0043 of Ardeli at all or try to makes arguments why such citation and interpretations on part of examiner from the reference is not valid and for what reasons. Therefore applicant remarks adds up to a general allegation. Examiner refer applicant to the following MPEP citation on this point: 
¶ 7.37.11 Unpersuasive Argument: General Allegation of Patentability Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general 

¶ 7.37.12 Unpersuasive Argument: Novelty Not Clearly Pointed Out 
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 

Applicant conclusion arguments that therefore Berger should be the reference examiner relay on such teaching is not persuasive. Examiner respectfully disagrees with applicant conclusion on page 6 of applicant remarks as examiner has relied on Ardeli paragraph 0043 and not Berger for such teaching. 

Examiner further refer applicant to the following citations of MPEP: 
¶ 7.37.13 Unpersuasive Argument: Arguing Against References Individually 
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

¶ 7.37.11 Unpersuasive Argument: General Allegation of Patentability 
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

¶ 7.37.12 Unpersuasive Argument: Novelty Not Clearly Pointed Out 
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ardeli et al. (U.S. Patent Application Publication No. 2016/0036833, hereinafter Ardeli) in view of Berger (U.S. Patent Application Publication No. 2015/0264077, hereinafter Berger). 
With respect to claim 1, Ardeli discloses a computerized method for implementing dual-layer computer-system security in a private enterprise computer network comprising:   
 	generating a user profile, wherein the user has access to the private enterprise computer network, wherein the user profile comprises an information that comprises a specified user usage of the private enterprise computer network; setting a specified trigger value with respect to the specified user usage of the private enterprise computer network; wherein trigger value is based on a length of period of employment of the user; detecting that the user usage exceeds the trigger value; and modifying an access privilege of the user to the private enterprise computer network (e.g. FIG. 5, paragraphs 0068-0069; paragraph 0043 disclose access for usage could be based on “particular period of time” which equate to applicant “trigger value is based on length of the period of employment (period of time) of the user”).
 	Ardeli does not explicitly disclose generating a user profile but Berger discloses this similar feature (e.g. Berger, paragraph 0050).  
 	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Berger’s teaching generating user profile with Ardeli’s teaching to allow the system to detects anomalous behavior in a more accurate estimation based on previously learned information (Berger, paragraph 0034). 	With respect to claim 2, Ardeli and Berger disclose the computerized method of claim 1, wherein the specified user usage of the private enterprise computer network comprises an information the user saves to a data store, a type of the data store and an amount data stored (e.g. Ardeli, paragraphs 0015 and 0017).
 	With respect to claim 3, Ardeli and Berger disclose the computerized method of
claim 2, wherein the specified user usage of the private enterprise computer network
comprises an identity of data stored and an amount of data electronic mail use (e.g. Ardeli, paragraphs 0015 and 0017).


With respect to claim 5, Ardeli and Berger disclose the computerized method of claim 4, wherein the specified user usage of the private enterprise computer network comprises a type of program used by the user on a daily basis (e.g. Ardeli, paragraph 0015).
With respect to claim 6, Ardeli and Berger does not explicitly discloses the computerized method of claim 5 further comprising: updating the user profile on a period basis when it is detected that user has access to the private enterprise computer network. However, Ardeli discloses monitoring and updating client’s reputation score based on client’s activities (e.g. Ardeli, FIG. 5, 506).

With respect to claim 7, Ardeli and Berger disclose the computerized method of claim 6, wherein the user profile is modeled as a variable with a value that is a function of a weighted set of attributes used to generate the user profile (e.g. Berger, paragraph 0034).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Berger’s teaching generating user profile with Ardeli’s teaching to allow the system to detects anomalous 
With respect to claim 8, Ardeli and Berger disclose the computerized method of claim 7, wherein the trigger comprises a specified rate of change of an entity attribute value (e.g. Berger, paragraph 0060; “The measurement evaluator 403 may also trigger an alert if there is a non-existent hash (that is, a hash received from the integrity measurement streams does not exist in the databases 414, 416)”).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Berger’s teaching generating user profile with Ardeli’s teaching to allow the system to detects anomalous behavior in a more accurate estimation based on previously learned information that triggers any change based on hash received from integrity measurement (Berger, paragraph 0034). 	With respect to claim 9, Ardeli and Berger disclose the computerized method of claim 8, wherein the step of setting a specified trigger value with respect to the specified user usage of the private enterprise computer network further comprising: detecting that the user is downloading one or more files from the private enterprise computer network and determining that the process of downloading one or more files from the private enterprise computer network.
Ardeli discloses monitoring and detecting unauthorized activities such as confidential data breached (e.g. Ardeli, paragraph 0015) and Berger discloses correlating 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine Ardeli and Berger’s teaching with teaching that are OAWK in order to identify any activity related to confidential data breached. 		With respect to claim 10, Ardeli and Berger disclose the computerized method of claim 8, wherein the step of modifying the access privilege of the user to the private enterprise computer network comprises blocking access to specified content further comprises: blocking the user's access to an email application of the enterprise; and blocking the user's access to a USB thumb drive (e.g. Berger, FIG. 2, 245).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Berger’s teaching generating user profile with Ardeli’s teaching to allow the system to detects anomalous behavior in a more accurate estimation based on previously learned information (Berger, paragraph 0034). 	With respect to claim 11, Ardeli and Berger disclose the method of claim 10, wherein the step of modifying the access privilege of the user to the private enterprise 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Berger’s teaching generating user profile with Ardeli’s teaching to allow the system to detects anomalous behavior in a more accurate estimation based on previously learned information (Berger, paragraph 0034).
Examiner note:
5.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fredinburg et al. US 9,275,420 B1 discloses a system and method for changing user profile impression.  The system includes a controller, a preview module, a determination module and a graphical user interface module. The controller receives an input describing a selection of a profile impression from a user. The preview module determines profile preview data based at least in part on the selection and source data describing one or more user activities. The determination module receives user review data that describes a user review input based at least in part on the profile preview data.  The determination module determines profile impression data based at least in part on the profile preview data and the user review data. The graphical user interface module determines graphical data based at least in part on the profile impression data.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you 

/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437